       Case 3:20-cr-00081-RAR Document 1 Filed 05/29/20 Page 1 of 2

                                                                                             1.,'ìiri.il       i'!'i   ii Jir',i   i Ji.,..,rl   ¡':.,:irì(



                                                                                        F   ii   "¡::l"l
                                                                                                           -lji;iì:rü "{:i -!"liiË{ li:i"lltj:j


                                   TINITE]] STA'I'ES DISTRICT COURT
                                      DISI'RICT OF CONNECTICUT

 UNI'|ED STATES OF AMERICA                                    cRIMINALNo. 3,2ocR8                          f     ßAR)
                                                              VIOLATIONS

                                                               iB U.S.C. $S 2,922(m) and924(a)(3XB)
                                                              (Failure to Maintain Fireams Records)

 TADEUSZ MAI,KOWSKI


                                               INFORMATION

       The United States Attorney charges:

                                                 COLJNT ONE
                                   (Failure to lVlaintain Fìreanns Records)

        On or about July 23,2014, and tbr some time prior thereto, in The District of Connecticut,

the defendant TADEUSZ MALKOWSKI, the sole responsible person in connection with the

federal firearms license      of   Connecticut Machine Tool, Inc. ("Clv{T"), a licensed dealer and

manuf'acturer      of tìrcams within the rneaning of Chapter 44, Title 18. United                          States Code,

knowingly f¿iled to maintain recor<ls and aicled ancl abettecl the fäilure to rnaintain records that

CMT   r¡u'as   requirecl to keep pursuanl to   Title I S.lJnitecl States Code, Section 923(g)(1)(A), in that

lie faile<l to keep complete and accurate written entries in CMT's manufacturing, acquisìtíou and

dispositir:n recorrls of tbur 1911-model handguns maintained in inventory by CIM'I'.
      Case 3:20-cr-00081-RAR Document 1 Filed 05/29/20 Page 2 of 2




     ln vioiation of Title 1 8, Unitecl States Code, Sectiotrs 2,922(m) ancl 924(a)(3XB).


          TATES OF           CA
            ]i
           fi
     HN
       STATES


S.DAVE VATTI
ASSIS'TANT TINITED STATES ATTORNEY




                                               2
